DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to applicant's argument that Morikawa is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the present invention and Morikawa are directed to a maintenance platform which operates in the same aisle as at least one automated retrieval device.
Applicant’s arguments, see remarks, filed 03/19/2021, with respect to the rejection(s) of claim(s) 1,17 and their dependent claims under Morikawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morikawa in view of Hayduchok.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa US 2017/0044829 in view of Hayduchok et al. US 2008/0277243.

(Re claim 1) “a plurality of sort locations for receiving items” (1,W figure 2) “an aisle formed between a plurality of the sort locations … floor” (6 figure 1). “a first track positioned along a first side … a first lower horizontal section” (14 figure 1-3). “a second track positioned along a second side … a second lower horizontal section” (14 figure 1-3). “a … delivery vehicle… operable within the aisle … to deliver an item to one of the sort locations” (3,10 figure 1,2). “a generally horizontal platform elevated above the floor of the aisle … a first guide element cooperable with a potion of the … track … within the aisle” (4,16,14 figure 3,5).
Morikawa does not disclose upper horizontal sections, a plurality of first and second vertical portions forming a loop nor a plurality of delivery vechiles.
Hayduchok teaches upper horizontal sections, a plurality of first and second vertical portions forming a loop nor a plurality of delivery vehicles (figure 5, 6).
It would have been obvious to one skilled in the art to modify the system of Morikawa to use teaches upper horizontal sections, a plurality of first and second vertical portions forming a loop and a plurality of delivery vehicles because it provides an alternate track system that does not require a crane and allows for a plurality of delivery vehicles to operate in the same aisle which can increase retrieval rates.
Alternatively Hayduchok could be modified to include the maintenance platform as taught by MorIkawa because it allows a user to access and maintain the storage system above ground height.

(Re claim 2) “where in the guide element comprises a roller assembly” (4,14,16,19,19c figure 3,17).
(Re claim 3) “platform is configured to support an operator” (4,21 figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6,17-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa/Hayduchok in view of Kerr US 2014/0231171.
(Re 4-6, 17, 18) Morikawa/Hayduchok discloses the system as rejected above.
Morikawa/Hayduchok does not discloses that the platform has a plurality of feet biased between a first and second position against the weight of the platform and when the feet are deployed the rollers raise out of engagement.
Kerr teaches that the platform has a plurality of feet biased between a first and second position against the weight of the platform and when the feet are deployed the rollers raise out of engagement (12,26 figure 2A,8A,8B).
It would have been obvious to one skilled in the art to modify the system of Morikawa/Hayduchok to include a plurality of feet biased between a first and second position against the weight of the platform and when the feet are deployed the rollers raise out of engagement because the feet would create a more stable base for a user on the platform.
(Re claim 19) “a plurality of generally horizontal platforms vertically spaced apart … weight of operator” (21 figure 3).
(Re claim 23) “roller assembly is configured to cooperate with the track to limit displacement … along the track while the platform is within the aisle” (4,19,19c figure 3,17).

s 7-9 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa/Hayduchok or Morikawa/Hayduchok/Kerr in view of Checketts US 2008/0208389.
(Re claims 7-9,20-22) Morikawa/Hayduchok or Morikawa/Hayduchok/Kerr discloses the system as rejected above.
Morikawa/Hayduchok or Morikawa/Hayduchok/Kerr does not disclose a sensor and a control system to determine the position of the ladder and control operation of the delivery mechanism in response to signals form the sensor indicating the platform is not located in the storage area.
Checketts disclose a sensor system to determine if an aisle is empty and controlling operation of the delivery mechanism in response to signals form the sensor (para 0027,0040).
It would have been obvious to one skilled in the art to modify the system of Morikawa/Hayduchok or Morikawa/Hayduchok/Kerr to include a sensor and a control system to determine the position of the ladder and control operation of the delivery mechanism in response to signals form the sensor indicating the platform is not located in the storage area because it helps prevent collisions between the platform, user and delivery mechanism.
(Re claim 7) “first horizontal section and the second horizontal section extend into a storage area for the platform apart from the  sort locations” (24 figure 1).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651